IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JAMES L. MARTIN,                          §
                                            §   No. 72, 2022
        Plaintiff Below,                    §
        Appellant,                          §
                                            §   Court Below–Superior Court
        v.                                  §   of the State of Delaware
                                            §
  DAVID H. NIXON,                           §
                                            §   C.A. No. N17C-08-152
        Defendant Below,                    §
        Appellee.                           §


                           Submitted: March 17, 2022
                           Decided:   March 29, 2022

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                          ORDER

      After careful consideration of the notice to show cause and the appellant’s

response, it appears to the Court that:

      (1)    The plaintiff below/appellant, James Martin, filed this appeal from a

Superior Court jury verdict awarding Martin damages in a personal-injury action.

The Superior Court docket reflects that Martin filed several motions following the

jury verdict, including a “R[ule] 50 Renewal of Motion for Judgment as a Matter of

Law after Verdict, with R[ule] 59 Motion to Alter or Amend a Judgment, or Motion

for a New Trial.” On March 4, 2022, the Chief Deputy Clerk issued a notice

directing Martin to show cause why his appeal should not be dismissed for his failure
to comply with Supreme Court Rule 42 when taking an appeal from an apparent

interlocutory order.

         (2)     Martin has responded to the notice to show cause and acknowledges

that “outcome-determinative” motions remain pending in the Superior Court. “An

order is deemed final when the trial court has declared its intention that the order is

the court’s final act in a case.”1 Here, several motions, including the aforementioned

motion for judgment as a matter of law following trial, remain unsettled. It is clear,

therefore, that Martin’s appeal is interlocutory.

         (3)     Absent compliance with Rule 42, the appellate jurisdiction of this Court

is limited to the review of final court orders.2 Martin’s failure to comply with Rule

42 leaves this Court without jurisdiction to hear his interlocutory appeal. Martin’s

filing fee for any future appeal from the Superior Court’s final judgment shall be

waived.

         NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rule 29(b), that the appeal is DISMISSED.

                                               BY THE COURT:

                                               /s/ Tamika R. Montgomery-Reeves
                                                           Justice




1
    Pollard v. The Placers, Inc., 692 A.2d 879, 880 (Del. 1997).
2
    Julian v. State, 440 A.2d 990, 991 (Del. 1982).
                                                  2